         Case 1:20-cv-08002-JPO Document 23 Filed 07/26/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 INTERNATIONAL INSTITUTE FOR
 THE BRAIN, LTD.,
                      Plaintiff,                                    20-CV-8002 (JPO)

                     -v-                                         OPINION AND ORDER

 SAPNA KAPOOR, in her official
 capacity, and NEW YORK CITY
 DEPARTMENT OF EDUCATION,
                         Defendants.


J. PAUL OETKEN, District Judge:

       Plaintiff International Institute for the Brain, Ltd. (“iBrain”) filed this suit against Sapna

Kapoor, an official with the New York City Department of Education (“DOE”) and DOE itself,

asserting claims under the Individuals with Disabilities Education Act (“IDEA”). (Dkt. No. 1-1

(“Compl.”).) Defendants move to dismiss, arguing primarily that iBrain lacks standing under the

IDEA. For the reasons that follow, Defendants’ motion is granted.

I.     Background

       The following facts are taken from the operative complaint and are presumed true for the

purposes of this motion.

       iBrain is a private special education school. (Compl. ¶ 5.) In June 2020, 17 parents of

iBrain students sued DOE for DOE’s unwillingness to pay what iBrain alleges was owed under

pendency orders for the 2019-20 school year. (Compl. ¶ 6.) Shortly thereafter, the plaintiffs in

that case moved for a preliminary injunction requiring DOE to make all outstanding pendency

payments, which this Court denied. See Abrams v. Carranza, 20 Civ. 5085, 2020 WL 4504685

(S.D.N.Y. Aug. 5, 2020). The plaintiffs also moved for reconsideration, which this Court later

denied. See Abrams v. Carranza, 20 Civ. 5085, 2020 WL 6048785 (S.D.N.Y. Oct. 13, 2020).


                                                  1
            Case 1:20-cv-08002-JPO Document 23 Filed 07/26/21 Page 2 of 4




         On August 31, 2020, iBrain received a letter from its landlord demanding rent arrears of

$618,798.60 to be paid within three weeks, lest the landlord “exercise [its] legal rights as

provided by the Lease and the law.” (Compl. ¶ 20; Dkt. No. 1-1 at 173. 1) On September 8,

2020, iBrain’s chief operating officer emailed parents of iBrain students informing them that

iBrain would file the present suit to secure funding and, in the event it was unsuccessful, it “will

need to meet and discuss the enrollment agreement for your child.” (Compl. ¶ 21; Dkt. No. 1-1

at 174.) iBrain sued in New York state court that same day, and the case was removed to federal

court on September 28, 2020. (Dkt. No. 1.)

II.      Legal Standard

          “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). In

considering the motion to dismiss, the Court “must accept as true all of the factual allegations

contained in the complaint.” Swierkiewicz v. Sorema N.A., 534 U.S. 506, 508 n.1 (2002). And

while “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice,” Iqbal, 556 U.S. at 678, the Court must draw “all inferences in the

light most favorable to the nonmoving party[ ],” In re NYSE Specialists Sec. Litig., 503 F.3d 89,

95 (2d Cir. 2007).




1
    The Court uses the ECF-generated numbering for all pages following the complaint.



                                                   2
          Case 1:20-cv-08002-JPO Document 23 Filed 07/26/21 Page 3 of 4




III.   Discussion

       Defendants, citing Second Circuit case law, argue that dismissal is warranted because

iBrain, as a private school, lacks standing under the IDEA. 2 In County of Westchester v. New

York, the Second Circuit analyzed whether Congress created a private right of action for

intermediaries — counties, in that case, and analogizable to private schools here — under the

IDEA. 285 F.3d 150, 151–52 (2d Cir. 2002). Since Congressional intent is “dispositive,” the

Court reasoned that “[s]ince Congress expressly provided a private right of action in favor of

certain groups . . . but did not expressly provide a private right of action in favor of a county,

educational agency or any other entity . . . we find it extremely unlikely that Congress intended

to do so.” County of Westchester, 286 F.3d at 152 (citing Transamerica Mortgage Advisors, Inc.

v. Lewis, 444 U.S. 11, 23–24 (1979)). While County of Westchester dealt with a different IDEA

provision, 20 U.S.C. § 1412(12), than the one iBrain sues under here, § 1415(j), the logic

remains: Nowhere did Congress create a right of action for parties beyond students, their parents

and guardians, and the Secretary of Education. 285 F.3d at 152–53. A recent case from the

Eastern District of New York, Ascent v. New York State Educ. Dep’t, concurs. 2019 WL

1466901, at *1 (E.D.N.Y. Mar. 31, 2019) (holding that plaintiffs, both private schools, “may not

bring a cause of action under the IDEA”).

       iBrain urges this Court to conclude that the “unique set of facts” dictates finding an

implied right of action under the IDEA here. (Dkt. No. 15 at 13.) It cites Warth v. Seldin for the

proposition that “[i]n some circumstances, countervailing considerations may outweigh the

concerns underlying the usual reluctance to exert judicial power when the plaintiff’s claim to




2
  Defendants also argue that service on Kapoor was insufficient and that claims against her fail as
a matter of law. The Court need not and does not address either argument.


                                                  3
          Case 1:20-cv-08002-JPO Document 23 Filed 07/26/21 Page 4 of 4




relief rests on the legal rights of third parties.” 422 U.S. 490, 500–01 (1975). But iBrain offers

no indication that these are such circumstances. The only case it cites in its favor is Brooklyn

School for Special Children v. Crew, where the court reasoned that “[t]he fact that disabled

children and their parents are entitled to bring suits does not disentitle providers from suing, in

the event that they meet the requirements for standing under Article III of the Constitution and

prudential doctrines adopted by the federal courts.” 1997 WL 539775 (S.D.N.Y. Aug. 28, 1997).

But the Second Circuit ruled otherwise five years later in County of Westchester, a fact

emphasized by the Ascent court. 2019 WL 1466901 at *2 (describing plaintiff’s reliance on

Crew, “a district court case predating County of Westchester,” as “misplaced”).

       This Court will not invent a new right of action under the IDEA. Without it, iBrain’s

complaint must be dismissed.

IV.    Conclusion

       For the foregoing reasons, Defendants’ motion to dismiss is GRANTED. The Clerk is

Court is respectfully directed to close the motion at Docket Number 9 and to close the case.

       SO ORDERED.

Dated: July 26, 2021
       New York, New York

                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge




                                                  4
